Citation Nr: 1236243	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1964 to May 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim was remanded in October 2011 for evidentiary development.  Additional procedural development is required.    

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Veteran was scheduled for a Travel Board hearing with a Veterans Law Judge (VLJ).  Prior to the date of the hearing, he informed VA of his desire to cancel the hearing.  

In October 2011, the Board remanded the case for additional evidentiary development.  Subsequent to this development, the Veteran was issued a supplemental statement of the case and informed of his right to respond with additional evidence.  In September 2012, the Veteran notified the VA Appeals Management Center that he desired a Board hearing (either Travel Board or Videoconference).  This request was received by the Board in October 2012.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at the RO (i.e., Travel Board hearing or Videoconference hearing).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



